rt-1-; ~ -o5
                        Certified Number ~~XIX~~~~X~~~XXXX~XX~XX~
                  USPS Tracking ·~R.wn:n¥DDBO~KRK


                    In The Court of Criminal Appeals
                      of Texas at Austin,Texas


Michael Christpher Wade            §              In The 336th Judicial
         Vs                        §              District Court of
State of Texas                     §              Grayson County,Texas
                                   §                            RECEIVED IN
                                                          COURT OF CRIMINAL APPEALS

                         Motion for Leave to File               NOV 16 2015
                         Application for Mandamus




        To The Honorable Court of Criminal Appeals Texas.

             Now Comes Michael Christopher Wade, Relator Complaining
of Grayson County Texas, Pursuant to Rule 211. of the Rules of App-
-ellate Procedure in Criminal Case's. Moves This. Court to Grant This
Applicant Leave to File This Application for Writ of Mandamus Tend-
-ered Contemporaneously with this Motion.
     Applicant Prays that The Motion be Granted.The Said Application
              I

for Mandamus be filed and Set down for a Hearing that relief Request-
-ed be GranJed and for Other Relief, General and Special Including
a Stay of tJe Proceedings Below, Until the Matters Complained of iri~
Said Application are Cured.


                                  Respec~f/ Sub~~­

                                       ~/~,q££       (
                                        Michael C.Wade
                                                                      ··-
                                                         Relator Pro-Se

Certificate of Service
     I Hereby Certify that a Copy of The Above Motion for Leave to
File Application for Mandamus, was Mailed to the Court of Criminal
Appeals of Texas. P.O.Box 12308 Capitol       St~tion,   Austin,TEX         78711


                                                          -"'.r-/--r~--~~
on This 10 th   ,Day of November 2015.


                               Page 1
                    Number
                             -------------------------------

                In The Court of Criminal Appeals of TEXAS
                             at Austin,Texas.


Michael Christopher Wade                 §
                                                 In The   ~36th   Judicial
             Vs.                        §
                                                 District Court of
State of Texas,                          §
                                                 Grayson County,Texas
Grayson County Judge Presiding,          §
                                                 397th District Court.
County District Clerk.                   §
(In The Offical Capacity)                §



                      Application for Writ of Mandamus


      To the Honorable Court of Criminal Appeals of TEXAS.


             Now Comes, Michael Christopher Wade Applicant and Ask this
Court to Issue a Writ of Mandamus to; District Court of Grayson,Texas
to Require the Respondent Describe Relief Requested and in Support
of This Application would Show the Court the Following;


                                       I.
       Applicant was Tried for the Offence of Violation Section 31.03
                I
(e)(4)(a). Texas Penal Code THEFT $1.500         <   $20 K. In a Case Styled,
The State of Texas Vs. Michael Christopher Wade No# 046500. In The
336th Judical Disrict Court of Grayson County. The Indictment was
Filed in the 336th Judical District Court, which at the Time Relator
                I                .
was Indicted had Jurisdiction Over Proceedings Arising from Both
Fannin and Grayson Counties. SeeAct of May/17/1985,69th Leg.R.S.Ch
408    §   1 Sec 24.482 in 2007. The Legislature Limited the Jusisdiction
of the 336th Judicial District to Fannin County. See Act of May/28/
2007. 80th Leg R.S.Ch 1342 § 1 (a) Sec 24.542. 2007 Current Version
at Tex Gov't Code Ann § 24.542.
The Legislation Creating The 397th Judical District and Changing the
Territorial Limits of the 336th Judicial District Directed that Case's
from Grayson County that were Pending in the 336th on January/1/2010
be Transfered to the 397th District Court and Allowed the Transfer


                                     page 2
      of any Case's from Grayson County Pending on or After September/15/
      2008 to the 397th. Act of May/28/2007. 80th Leg R.S. Ch1342 § 1(h)
      sec 24.482,2007 Tex.Gen.Laws.4563. on the 28th Day of February 2000
      Cause No# 046500. was Called for Trial. Christopher Wade Pleaded,
      Not Guilty. The Jury Found the Defendant, Not Guilty of Violation
      Sec 31.03 (e)(4)(a) Texas Penal Code Theft $1.500    <   $20 K as Charged
      in the Indictment.
      See Attached Documents;

(1.   EXHIBIT (A)    Judgement in Cause Number# 046500 [Not Guilty].
(2.   EXHIBIT (B)    Petition Filed; petition for Expunction of Records for
                     Cause Number 046500,August/20/2015.
(3.   EXHIBIT .(C)   Petitioner Responded to Shelana Brinkley, To the Disrict
                     Court 397th. 9/28/2015.
(4.   EXHIBIT (D)    A Follow Up Letter was Mailed to the.Clerk Requesting
                     that the Orignal Petition for Expungment is filed so a
                     Honorable Judge can Rule on the Petition, 10/15/2015.
(5.   EXHIBIT (E)    Attached is Affidavit of Indigency,With Proof Trust fund
                     Account Bal $0.09 Cents.


                                      II.


                                Request for Relief

          RelatorjRequest in this Application that this Court Direct Re-
      -spondent to file and Rule on Orignal Petition for Expunction, That
      was Filed August/20/2015.
      Expunctions are a Right, Rather a Honorable Judge Grants or Denies
      the PetitioJ, A Court Clerk has a Duty to File Pleadings so a Pre-
      -siding Judge May Preform his Duty.
      There Should be a Hearing and a Ruling,Rather a Relator is Indigent
      or Not. This County is Abusing it's Authority Denying Access to the
      Courts Presiding Judge.
      If the Orignal Petition to Expunge Record. was Denied, The Next step
      would be The Right To Appeal.


                                        III.
      This Court has Jusisdiction to Consider this Application Pursuant to


                                        page 3
Art.55 of the Texas Constitution and Artical 4.04 of the Code of
Criminal Procedure See Padilla V.McDaniel 122.S.W.3d 805,807(Tex.
Crim.App.2003); Holmes V.Denson 671. S.W.2d 896(Tex.Crim.App.June.
27.1984).

                                  IV.

                          Authorities and Argument

       In Writ of Mandamus have Held that a Trial Court has a Minis-
-terial Duty to [TIMLY] Rule on; Expunction of records. See Heine V.
Texas DPS 92 S.W.3d 642,649(Rex.App.Austin.2002)Pet Denied.The Trial
Court is Required to set a Hearing on a Petition for Expungment.
Individuals who are Incarcerated,Do Not Automatically Loose Their
Access to the Courts, As a Result of their Incarcerated Status.
                     ,-

The Right to Expunction is a Statutory Privilege. TEXAS Code of Crim-
-inal Procedure Art 55.01 Right to Expunction (a) A Person who has
been Placed under a Custodial or NonCustodial Arrest for Commission
of Either A Felony or Misdemeanor is Entitled to have ALL RECORDS
and FILES Relating to the Arrest Expunged If;
(1). The Person is Tried for the offence for which the Person was
        Arrested and is:
(A). Acquitted by the Trial Court.
See, EXHIBIT (A) Judgement Number# 046500.
We The Jurylfind the Defendant, MICHAEL CHRISTOPHER WADE Not Guilty
of Violation Section 31.03 (e)(4)(a) TEXAS Penal Case Theft $1.500 <
$ :'20K as Charged.
There is NoiReason why Relator Cannot Receive A Court Order to Expunge
the Records. That is a Statutory Privilege. Tx.Code.Crim.Proc.55.01
and 55.02.
Once a petition Arives to a Court, The Clerks Duty is to Place on
Dockett Call as of there own Ommission, The Petition was filed,
August/20/2015. Violating the 30 Day Rule for Expunction of Records·
It is the Courts Duty. TEXAS DEPARTMENT of PUBLIC SAFETY V. Deck. 954
S.W 2d.108(Court of appeals of Texas.1997)
                                                     I

Clerks Duty 2.01 is to File Motions/Petitions. In RE Taylor 39 S.W.
3d 406,414(Tex.App.Waco.2001). and Re Salazar 134.S.W. 3d 357,358
(Tx. iWaco- 200;3)_.

                                    page 4
The Respondent in there Capacity as District Clerk of Grayson County
Texas. Has and Presiding Judges has a Ministeral Duty to Receive and
file Papers in Criminal Proceedings or Civil and Perform All Other
Duties Imposed on the Clerk by Law, Pursuant to TCCP.Art.2.21 Appear-
-ing the Orignal Petition for Expungment of Records,Was Not Set for
Doccett Call. To Date the Orignal Petition has Not Been Viewed or
Ruled om the "MERITS" That Relator is Entitled-to.-
Mandamus is Avalable to compel Action on the Part of those Charged
with a Positive Duties by Virtue of Their Offical Position. Hogan V.
Turland 428.S.W.3d 316(1968).
There are Generally Three Reqursities for a Writ of mandamus.A Legal
Duty to Preform, A Non-Discretionary Act, A Demand for Performance
and a Refusal to Preform. See Bantuelle V Renfroe 620 S.W.2d 635
(Tex.App.Dallas.1981).Writ,Red.D.N.RE; The Court of Criminal Appeals
Stated IN; Texas Board of pardons and Paroles V.Miller 590.S.W.2d
142(Tex.Crim.App.1979).Entitlement to a Writ of Mandamus,Must be shown
to be Clear and Indisputable, Unequivocal,Abundantly Clear. Knowles
V. Scofield 598.S.W.2d 854,860(Tex.Crim.App.1980)._ Relator Shows that
the Act Sought _to be Compelled is Strictly Ministerisal in Nature and
There is No Adequate Remedy at Law to Redress the Alleged Harm.
See Aranda V.Dist. Clerk 207 S.W.3d 785,786(Tex.Crim.App.2006)(Per
Curiam)(Orig Proceedings).
In Proper Case's Mandamus May issue to Compel a Trial Court to ''ACT~
In RE Blakeney 254 S.W.3d 569,66l(Tex.App.Texarkana.2008)(0rig Pro-
-ceedings) ;' also See Elilily   & Co.Marshall   829 S.W.2d 157,158(Tx.
1992). Trial Court Abuses Discretion by Refusing to Conduct Hearing
and Render Decission on Petition for Expunction of records. Chiles V.
Schuble 788fS.W. 2d 205,207(Tex.App.Houston.14th.Dist.1990).
Mandamus Appropriate Remedy to Require Trial Court to Hold Hearing
and Exercise Discretion. Trial Courts are Not Required to Consider
or Rule on Petitions unless the Petition is Called to the Courts
Attention. Blakeney 25 S.W.3d. at 662 Relation Called Future Delay
to Respond to the Petition as Shown in EXHIBITS ATTACHED.
Pursuant to Statutory Law, A Right has Been Shown in Exhibit(A) Not
Guilty,and Attached Indigency Statues, The Court Should Still file
the Petition.
Mandamus Relief Should be Granted, Relator has Demonstrated that (1)
The Act Sought to be Compelled is Purely Ministerial and (2) The rela~

                                  page 5
-tor has No other Adequate Legal Remedy. Court of Criminal Appeals
Defined the Ministerial Act Requirement to be One in which The re-
-lators, has a Clear and Disputable Right to the Relief Sought and
the merits of it's Legal Position are Beyond Dispute. See Neveu V.
Culver 105 S.W.3d. 641,642(Tex.Crim.App.2003)(Citing State Ex Rel
Rosenthal V.Poe 98 S.W.3d 194,198(Tex.App.2003) Also State Ex.Cel
trkos V.Fine 330. S.W.3d 904,907{Tex.Crim.App.2011).
All Requirements have been Met Under Tex.R.App.P.52. 3(K)(1)(a) In
Exhibits (A)(B)(C)(D)(E). The Trial Court has to Rule on Original
Petition for Expungment.

                                v.

(1.   Relator has No Other Legal Remedy Available to him Other than
      this Application for Mandamus.
(2.   This Action Sought is under the Facts of this Case, In Essence
      A Mere Ministrial Act. Which Respondent has a Legal Duty to
      Preform.
(3.   Relator has Properly Requested Respondent to Preform which
      Respondend has Refused to Answer Petition for Expungment and
      Formal Requests.

[EXHIBITS ATTACHED] Are Exactly What was Filed in the Court.


Wherefore, Premises Considered, Relator Prays that this Application
be Granted and that Respondent be Ordered to Rule on the Petition to
Expunge Records.



                           Res~

                              Applicant Pro-Se




                              page 6
STATE OF TEXAS

                             Affidavit Verfication


Before Me The Undersigned Authoroty on this Date Personally Appeared
Applicant who Upon Being Dully Sworn, Did Dispose and State;


  My Name is Michael Christopher Wade (Relator) Who States for
the Record," That The Documents are Verified Fact and Petition
Presented are True and Correct. Proof of Service to All Parties,
Affidavit of Indigency are Attached and Judgement.


                                          Respectfully Submitted




                                          -~at?
                                            Relator   Pro-Se




        Under Penitlies of Perjury 28 USC 1746. Tx.Civ.Prac    & Reme.
Code.Ann § 132.001(a) (West.Supp.2014).
Subscribded and Sworn to Before Me the Undersigned Authority by
said Applicant, on this   /Oth   day of November, 2015.
           i




                            page 7
AFFIDAVIT IN SUPPORT:

                                PROOF OF SERVICE TO ALL PARTIES

     The right to Expunction is a Statutory Privilege, All Provisions
Have Been Met.
The Right to Expunction ART 55.01
The Trail Court is Required to Set a Hearing on petition for Expunction
SEE Heine V.Texas D.P.S. 92 S.W.3d 642,649(Tex.App.-Austin 2002).

T~e Expunction Statue Artical 55.01 ET.Seq of the TEXAS Code of
Criminal Procedure does Not Require that the Law Enforcement Agencies
be Served with the Expunction Petition Concevably Because an Expunction
hearing is an Exparte Proceedings.
See Barry P.Helft and John M.Schmolesky, Teaxs Criminal Practice Guide
§ 11.03[1] (1996).
However, The Statute does compel the Court to Notify the LAW ENFORCEMENT
AGENTIES LISTED IN THE EXPUNCTION PETITION OF THE EXPUNCTION HEARING.
The Court Shall Set a Hearing on the Matter No Sooner that 30 Day's
from the Filing of the Petion [AND SHALL GIVE REASONABLE NOTICE OF
THE HEARING TO; Each Official or Agency or other Entity Named in
the Petition by Certifyed Mail,Return recipt Requested .... ].
TEXAS.CODE CRIM.PROC.ANN.ART 5.~.(>2 § 2(:Vernon.supp.1997).
The Procedure Listed in artical 55.02 are Mandatory. This Court Has
Jurisdiction because this Agency is the Arresting Agency, ByGrayson
Courity Sher~ffs Department,Sherman TEXAS                                  . Which involks Jurisdiction
by Complying with ART 55.02~
It is up to the Clerk to Notify all Parties at this time,Michael
=-h~r=-i~s-=-t~o-t=:p..uh..liie~r____,ll;W~..,~;~au..d~..,~;e;___ _ ,~espectfully request; All parties to be served.
C

Pursuant to Texas Rules of Civil Pr6cedure & title 6 Chapter 132 of
the Civil Pratice and Remedies code under Penalty of Perjury,
Excuted on this             10th day. of. Novembei:' 2015.


                                                        RESPECTFULLY




                                                page 8
   :.1
                   ORDER




On This Day Came on to be Heard the Forgoing

Applicant for Writ of Mandamus and it Appears

to the Court that the Same should Be:



GRANTED
        --------

It is therefore Ordered That the Custodian of

Records Should Photo Copy and Mail to Applicant

In the Interest of Justice.



   Signed on this The _________ Day of ______________

2015.




                           Honorable Judge Presiding
'EXHIBIT (A)
                                                                                                                                EXHIBIT(A)
                                                                       Mar 17 '00                   11:45 _ P.Oi

                                      . :·,,                                                       -~             ~r

                                                     .NO.~
      THE'STATE OP'IJ!XAS                               •              IN THE 336TH JUDICIAL
       vs..                                             •              DJSl1UCt COUJtT Of
      MICBAiiL CIDJSTOPJII!R. WADE                      •              GMYSONCO'UNTY, 'tEXAS
                                                     JUDGMENT
              oa tlda tbs 2801 day o~. 2000, tbis cause \VB8 cilled fOrtltBI. 8lld die State

      ~ by                    bar .Coml2y       ~.   sad lbo Delimdam. M1QIAEL OIRJSTOPHBR
      WAJY/J., eppeBNil lD persoa. his OIIUDIIf. .ClU!TA LYNN CAR1liR IL. also. beiDa

      P-cmt.     ad bolb paztiaa aJIJIOimCCid. nady 1br       !liaJ.   aDd Ch8 De!atdaD.f, MiaiAEL

      CHJUSTOPHER-WADB. ill opea ccmrt pltallcd act pltty to tbe clwao Cftldl!lud Ia lhe
      I~ heteill; lhertlupou, a J\JlY, to-wit I                 (b)(7)(Cl . ..       ~ elovaz (11) vthcn.
      were duly Alcacil, impaJiftled, ad r;wvaa. 'IYhO, hariq hard tho·imli~ read. mdlhe

      ~· ploa of !lot BJ~lb1.1hcmo. ·a bPiDg 1tean1 fba m~                                                  Sldlmf1ted. IIIII
      bavlug beat 4v.1y dl8lpd 11)' che Court. n:tlnid iD dlarp of thl Pl'OJIIII' o!lcar to OODiicler
                                                                                                                                EXHIBIT(A)
      of tbeit Wld1ct,. ad aPurward were llruvPl iiiiO opea court by U. pcoper oJScer.. the

      Deteadaul ad hJ5 COIIIIIS1 bq pruat, eadla cu tbiUI oflltw raunsed into cpcl comt
      tho tbltowlq 'lad1cl, wbicb wa niCOMICl by e. enst. IIDd is heN ltOW Clltlltocl apcm tho

      MiDutlls oftheOMut. to-wit:

              "We. Ole jury, flad lhe dc:h4tml, NJQfA8L CDUSTOPHD. WAD!, DOt guiby

      ofVIolale $ccdoa 31.03(e)(4)(A) Twas Pelfal Code THBPT >4l,SOO                                                         "'''.Ln.L.l.........   ...,...,.,tw&.\&;1 .1.

    ........   ...,.,.;,..
                                              (~.J36Th            District Court
                                              '     •     •                                             •   l.



Wade, Mike                                        ~Disposed                                                      Defen$e Attorney
1346 Woodbridge ex                                Filed: 09/.J.S/1999.                                           Carter II., Creta Lynn
Chesterfield,Mo 63005
   Date                                                                                                                   Volume        Page
                                            Charge Information
 02/26/99                    (23990004)                        State Felony
                             Theft >=$1,500                                                                                       EXHIBIT(B)          7{;-~tr?
        (B)
                                               CAUSE NUMBER, _______________
                                                                                             (\   1)\)~
                                                                                             ~ ' ~ \':J .
                                                                                                          0,1       'j
                                                                                              ~~.v tt, ~
Exparte                                                  §
                                                         §
                                                                       In the 336 th Judicial ( 4; \.     c:fo. :../~
                                                         §             District Court of      "---
Michael Christopher Wade                                 §             Grayson County,Texas
                                                         §



                                          PETITION FOR EXPUNCTION OF RECORDS
                                                              .   •.



   To The Honorable Judge of said Court;

       Comes Now, Michael C.Wade, Appering Pro-Se and Petitons
This Court to Order the Expunction of ALL RECORDS and FILES Arising
out of Petitioners Charge, IN THE 336th Judical District Court of
Grayson County,Texas. Cause Number # 046500 and in Support of this
Petiton would show the Court the following;

                                                         I


    Petitioner is a white Male whose Full Name is, Micha~l C.Wade.
Petitioner was born on December/30/1966 and his Social Security 0
Number is XXX-XX-XXXX.

                                                         II

                                   JURISDICTION
 ... P.e.t.it.ione.r Involks. Jur.isdic t.ion of .the Court by Complying· with
    '     '   '   'I   '4   ".1 ~,   If




Artical 55.01'ffind
                 I  •
                        artical 55.02 Tex.Code of Criminal Procedure.
Requesting an Order of Expunction for Records and files for Cause#
046500 Formal Arrest was Made By f:i'.,.:€::.·6.;:6    · Grayson County, Texas.
Grayson co Shriffs Office.
                                                        III

    Affidavit of Indigency Declaration of Inability to pay cost is
Attached on the page i of this Petition. Petitioner Moves this Court
to Proceed, UNDER Indigency Status.


                                                      page 1
                                            IV


           On Feb/26/1999 Petitioner was served with a copy of the
    Indictment/Information in Cause # 046500. In Lieu of Formal
    Arrest or By       Arrest,G~C.Shriffs        Petitioner was Charged with
    Committing the Offence of theft $1.500 < $20.000 Felony.
    On Feb/26/1999 and Cause Number # 046500 was filed Against             _
    Petitioner in the County Court of Grayson County,Texas.


*          Arrical 55.01(a)(2) to be entitled to Expunction wh~n Criminal
    Charges are Dis-Missed.
*          Artical 55.01(a)(ii) Indictment Dis-Missed. Part(b) the Charge
    Did Not Result in a Final Conviction.
*          Tex.Code.Crim.Proc.Ann.Art 55.01(a)(2)(Vernon Supp 2003).
    ~The Right to Expunction is a Statutory Privilage.
    In RE A.R. 225. S.W.3d 643,646(Tex.App-El Paso 2006 no pet).
    Artical 55.01 (a)(1)(a) ACQUITTED BY THE TRAIL COURT.

    Attached is Strict Proof, Judgement Cause # 046500, "WE THE JURY,
    FIND THE DEFENDANT MICHAEL CHRISTOPHER WADE [NOT GUILTY] of Violation
    Section 31.03(e)(4)(a) Texas Penal Code THEFT $1.500 < $.20.000 as
    Charged in the Indictment.


    Jury Trail LNot GuiltyJ Feb/28/2000.


       Petitioner Respectfully Enters Exhibit (a)and(b) This Musters
    Art.55.01 and Art55.02 RIGHT TO EXPUNCTION.
    Burden of Proving that All of the Statutory Requirements are
               .   I
    Satisfied. SEE Exparte Wilson 224 S.W.3d 860.(App 6 Dist.2007)
    also T.D.P.S V.J.H.J,. 274 S.W.3d 803(App.14.Dist.2008).


    The Expunction Statue 55.01.E.T.Seq of the Texas code 'Of Criminal
    Procedure, Does Not Require that .the law Enforcement Agencies be
    Served with the Expunction Petition.
    [Conceivably because, An Expunction hearing is An; Exparte Pro-
    ~ceeding.

    See Barry P.Helft & John M.Scholesky,(1) Texas Criminal Practice
    Guide § 11.03 [1](1996).


                                            page 2
                       \
                           \


However the statue does Compel the Court to; Notify the Law
Enforcement Agencies listed in the Expunction Petition of the
Expunction hearing.

     The Court Shall Set a Hearing on the Matter No Sooner than
Thirty Days From the Filing of the Petition and Shall give a
Reasonable Notice of the hearing to each Official or Agency or
Other Entity Named in the Petition By Certified Mail,Return
Receipt requested.
Tex.Cod~.Crim.Pr6c.Ann~Art     55.02 § 2(Vernon Supp 1997).
Artical 55.02 are Mandatory.


Petitioner Request that The Trail Court make written· Findings of
Fact and Conclusions of Law, Pursuant to Tex.R.CPV.P.296.



        Petitioner has reason to believe that the Following Agencies
Officials or Other Public Enities of this Staie have Records         5
Concerning the Charge in Cause Number # 046500.


(1     Texas board of Pardons and Paroles, P.O.Box 13401 Capital Sta
       Austiri,Texas 78711-3401
(2     Texas Department of Public Safty P.O.Box 4087
       Austin,Texas 78773-0001
(3     Teaxs Department of Criminal Justice [Internal Affairs Div]
       P.O.Box 4003 Huntsville,Texas 77342-4003
(4     Texas Department of Criminal Justice [Parole Division]
       P~O.B~x    13401 Capitol Station   Austin,Texas 78711-3401
(5     Texas     department of Criminal Justice[ Classfication and
       Records office] P.O.Box 99 Huntsville,Texas 77342-0022
(6     Grayson county District Clerk, Kelly ashmore      200 S. Crockett
       Sherman,Texas 75090
(7     Sherman P.D     317 S.Travis Street   Sherman,Texas 75090
(8     Federal Bureau of Investigations      1000 Custer Hollow RD
       Clarksburg W.V. 26306-0001
(9     ALL Agencies that have Custody of Paper Work Attached to this
       Cause Number # 046500.



                                   page 3
                                AFFIDAVIT OF INDIGENCY

                                                                         s
                      Texas rules of Civil procedure,
                      title 6,chapter 132,texas civil
                      Practice and remedies code.


      NOW RESPECTFULLY comes Michael C.Wade   .T.D.C.J.#1571415
presently .at the Stevenson unit in cuero(dewitt county)Texas,
77954-6300. I declare that I am unable to pay the court cost in
this request to the court, and requests leave of the. court to pro-
-ceed- In Forma Pauperis- in this accompanying request and action
while showing the court the following;

        (1)       I am presently incarcerated in the Texas Department.6f
                  Criminal Justice-Correctional Institution Division
                  where I am not permitted to handle Money; and

        (2)       I have no Source of income and do not recieve pay;and
                                                            C-e.f'.\('
        (3)       I currently have $ 0   . 9 ~s Creited to me in the
                  T.D.C.J. Inmate Trust fund;and

        (4)       During my incarceration in the texas department of
                  Criminal Justice - Correctional Institution Division,
                  I have Approximately $ 0        Dorrars per month as
                  as Gifts from Relatives and friends,and

        (5)       I neither own nor have an interest in any realty,stocks
                  bonds or bank accounts, and, I receive no interest or
                  dividend income from any source;and
        (6)       I have       0
                           -"""---
                                          dependants; and
        (7)       I have total debts of approximately $ 0      __dollars;
                  and                                  -"""'--

        (8)       I owe $     0
                           _.>::,....._
                                               ~n   restitution;and

        (9)       My monthly expenses in Hygiene and Medical expenses are
                  approximately $ 0        dollars.
              I
   I, Michael C.wade         .T.D.C.J.# 1571415       ,being presently
incarcerated at the Stevenson.unit, Located at 1525 FM 766,Cuero,Tx
77954-6300 (361) 257-207S,Declare and Verify under penalty of perjury
that the foregoing statements in this Affidavit of Indigence are True
and Correct ..
               EXECUTED on this .1l7 day of




NOTE:
      Amendments to the Texas Civil Practice & Remedies code §132.001,
Now Allows An~ Party to us~ an Unsworn Declaration instead of an
affidavit or Verification ~2012).

Affidavit of Indigence
Pro Se,Self-Representing Litigant                              Page 4
                                                                                                                          --   --- ----   ······--''-·-·-,----·::---·.--,.,~.:-'-::'-:;:;~,


.ocati on .. , : 0711 - 01                           Coonissary   &TrU5t Fund                                       Date: 7/c":l/15
lalPsperson: RC00024                                      STEVENSON UNIT                                           Ti11e: 11:35:12 •.
                                                   Coaaissary Purchasp.Receipt                                     Pag!?:    1
;urchasPr: WAD£, MICHAEL CHRISTOPHER                                                           Housing: K-2             CELU7
D Nu~ber: 01571415                             Beginning Account Balancf:              $.0'3   Begin Spend Limit:         $.09
tell Nu111be1' Item Description                     Unit Price Quantity             Ext.Amt    Class              Spend Li11it




                                                    f   No Records to Print   *
                                              Transaction Total:                       $.00
                             Sales Tax included in above amount:                       $.00
                                           Ending Account Balance:                     $.09     End Spend Limit:
                             SIGNATURE: _ _ _ _ _ _ _ _ _THUMBPRINT _ _ _ _ _ _ _ __
                                       ALL SALES   FINAL~!~!~!!'-   NO REFUNDS OR   EXCHANGES'~!'!!'~~'




                                                                              page 5
       Pursuant to Chapter 55 of the code of Criminal   Procedure~

Petitioner is entitled to have All Records and files Concerning the
Charge in this Case EXPUNGED for the following Reason;


      The aforementioned Offence on Feb/28/2000 Cause Number # 046500
was [DIS-MISSED], Disposed by Jury Trail [NOT GUILTY].
Wherefore, The Petitioner Prays the Court;


(1     To S~t this Matter for a Hearing.
(2      To Give Reasonable notice of the Hearing to Each Offical
        Agency or Other Public Entity Named in paragraph,   Page~3   of
        this petition, Pursuant to Artical 55.02 Section 2 of the
Texas Code of Criminal    procedure~



(3      After the Hearing of this Matter, to order Each Official
        Agency or Other Public Entity that there is Reason to Believe
        Records or files Concerning the Charge in cause Number #046500
 a.     Return All Records and Files Concerning the Arrest to the Court
        or if Removal is Impracticable, Obliterate All References to
        Petitioner,and
 b.     Request each Central Federal Depository to which it Supplied
        Information Concerning the Charge Agenst Petitioner to return
        All Such Records and files to the Court, Or if Removal is
        Impracticable to Obliterate ALL References to Petitioner and
        Notify the Court of it's Action.
 c.     Delete from It's public records, All index References to the
        Above-Mentioned Charge Against Petitioner.

(4      To Direct the Clerk of the court to send a Certified Copy of
        the Order by Certified Mail, Return Receipt requested, To the
        Department of Public Safty and to each Official agency or Other
        Entity Named on Page 3 of this Petition, and to direct the
        Department of public safety to Send to each Centeral Federal
        Depository an Explanation of the Effect of the Order as well
        as a request for the return or Destruction of the records
        held by the Centeral Federal Depository.




                                   page 6
      To return to the Petitioner ALL Records, Files and Notifi-
      -cation of the Disposition of records and files returned
      to the Court pursuant to it's Expunction Order Within a
      reasonable time of receipt of Same.
Wherefore Premises Considered, Applicant   Prays that this Expunction
be Granted for Relief.
                               RESPECTFULLY SUMITTED




                               .lfd$&~
                                Michael C.Wade 1571415   Pro-Se
                                Stevenson unit
                                1525 Fm 766
                                Cuero,Texas 77954




                             page 7
                               PROOF OF SERVICE TO ALL PARTIES


        The right to Expunction is a Statutory Privilege, All Provisions
Have Been Met.
The Right to Expunction ART 55.01
The Trail Court is Required to Set a Hearing on petition for Expunction
SEE Heine V.Texas D.P.S. 92 S.W.3d 642,649(Tex.App.-Austin 2002).

T~e Expunction Statue Artical 55.01 ET.Seq of the TEXAS Code of
Criminal Procedure does Not Require that the Law Enforcement Agencies
be Served with the Expunction Petition Concevably Because an Expunction
hearing is ~n Exparte Proceedings.
See Barry P.Helft and John M.Schmolesky, Teaxs Criminal Practice Guide
§ 11.03[1] (1996).
However, The Statute does compel the Court to Notify the LAW ENFORCEMENT
AGENTIES LISTED IN THE EXPUNCTION PETITION OF THE EXPUNCTION HEARING.
The Court Shall Set a Hearing on the Matter No Sooner that 30 Day's
from the Filing of the Petion [AND SHALL GIVE REASONABLE NOTICE OF
THE HEARING TO; Each Official or Agency or other Entity Named in
the Petition by Certifyed Mail,Return recipt Requested .... ].
TEXAS.CODE CRIM.PROC.ANN.ART SJL02 § 2(Vernon.supp.1997).
The Procedure Listed in artical 55.02 are Mandatory. This Court Has
Jurisdiction because this Agency is the Arresting Agency, By Grayson
                   I
County Sheriffs Department, Sherman,TEXAS                                 . Which involks Jurisdiction
by Complying with ART 55.02.
It is up to the Clerk to Notify all Parties at this time, Michael
...::C::.!o.h~r,__:i~s~t~o:!.;p~h~e.=..r..l.I.!.!W.£o!a~d~e=------' ~espectfully request~ All parties to be served.


Pu~suant to Texas Rules of Civil Pr6cedure & title 6 Chapter 132 of
the Civil Pratice and Remedies code under Penalty of Perjury,
Excuted on this               17    day of        August, 2015.




                                               page 8
COPY ..... .                        EXHIBIT (C)                   EXHIBIT( C)


       Kelly Ashmore,District Clerk        §   ExParte           District Court
       Shleana Brinkley, Deputy Clerk      §   Michael Wade      in the 397 th
       Grayson County,Texas                §   CV-15-1294        Grayson County,TX
                                           §


                   PETITIONERS RESPONCE TO:SHLEANA BRINKLEYS LETTER.

       To Honorable Judge of Said Court:


                    Now Comes Michael C.Wade Pro-Se for good Cause Shows the
       Following:


       On September /21/2015. I Received a Letter from you Stating, My   Expunct~c                 CERTIFICATE OF SERVICE




I Hereby Certify that a copy of the Above Responce

to   Shleana Brinkleys Letter,Deputy District Clerk

of Grayson County, was Mailed to District Clerk,Kelly
Ashmore at 200 South Crockett Ave, STE 120-A. Sherman,

TEXAS 75090 on this 17th Day of Augest.2015.




                                Petitioner Pro-Se




                       Page 2
                 ORDER




On This Day Came on to be Heard the Forgoing

Responce to Deputy District Clerks Letter,

Shleana Brinkley and it Appears to the Court

That the Orignal Order for Expuction of Records

be Set for Doccett Call where it can be Ruled

on, It appears to the Court that the same should

be,


____________ GRANTED




Signed on this the __________day of
                                      ---------------2015.




                         Honorable Judge Presiding.
       EXHIBIT(D)                                 EXHIBIT(D)

Kelli Ashmore,District Clerk

Shleana Brinkley,Deputy Clerk

200 south Crockett Ave, STE 120-A
                                                               10/15/2015
Sherman,TEXAS 75090




   Dear Mrs Kelly Ashmore,



         I   waul~   like to Know what is Going on with My Expungment order

I Filed with you court ? The Petition was Marked filed on Augest/20/15

by you on ommission but I have yet to hear back from you on that Matter

or the Letter your Deputy Clerk sent Stating i Needed more Paper work

to send to have it set for Court ? Still no responce from your Office

on Either Matter. Could you Please let me Know Something on this Issue

at Hand ?




                                     Thank you,




                                         Michal C. Wade
   I
   (E)                        AFFIDAVIT OF INDIGENCY              EXHIBIT( E)


                       Texas rules of Civil procedure,
                       title 6,chapter 132,texas civil
                       Practice and remedies code.


      NOW RESPECTFULLY comes Michael C.Wade  .T.D.C.J.# 1571415
presently at the Stevenson unit in cuero(dewitt county)Texas,
77954-6300. I declare that I am unable to pay the court cost in
this request to the court, and requests leave of the court to pro-
-ceed- In Forma Pauperis- in this accompanying request and action
while showing the court the following;

         (1)       I am presently incarcerated in the Texas Department of
                   Criminal Justice-Correctional Institution Division
                   where I am not permitted to handle Money; and

         (2)       I have no Source of income and do not recieve pay;and

         (3)       I currently have $   00 .Q2_Dollars Creited to me in the
                   T.D.C.J. Inmate Trust fund;and

         (4)       During my incarceration in the texas department of
                   Criminal Justice - Correctional Institution Division,
                   I have Approximately $   00 . 09 Dollars per month as
                   as Gifts from Relatives and friends,and

         (5)       I neither own nor have an interest in any realty,stoc~s
                   bonds or bank accounts, and,I receive no interest or
                   dividend income from any source;and
         (6)       I have
                            -0- -dependants;and
         (7)       I have total debts of approximately $    00 ._Q_Q_dollars;
                   and

         (8)       I owe$     00 .00   in restitution;and

         (9)       My monthly expenses in Hygiene and Medical expenses are
                   approximately $ 00 ._QQ__ dollars.
               !

   I, Michael C Wade         .T.D.C.J.# 1571415       ,being presently
incarcerated at the Stevenson unit, Located at 1525 FM 766,Cuero,Tx
77954-6300 (361) 257-2075,Declare and Verify under penalty of perjury
that the foregoing statements in this Affidavit of Indigence are True
and Correct.




NOTE:
      Amendments to the Texas Civil Practice & Remedies code §132.001,
Now Allows An~ Party to us~ an Vnsworn Declaration instead of an
affidavit or Verification ~2012).

Affidavit of Indigence
Pro Se,Self-Representing Litigant                 page 8
          EXHIBIT (E)                                                                                                                EXHIBIT( E)




                                                                                                                         ~~ ~   .. , ~--   ~~- ~c-----~--:--~-~-~·.·--c---~,---,-.,·~·:~,f.-:;:;t



.ocat_ion •• ,: 0711 - 01                            Commissary   &Trttst Fund                                                    Date: 7/'C"j/15
lalesperson: RC00024                                      STEVEIGlN UNIT                                                          Tiae: 11 :35:12~
                                                   CoB&issary Purchase.Receipt                                                    Page:     I
•urchimr: WAD£, MICHAEL CHRISTOPHER                                                                Housing: K-2                             CELL17
D Nu!Dber: 01571415                             Beginning Account Balance:               $. 0'3    Begin Spend Limit:                  t09
tem Nuabe1•      Item DPscription                    Unit Price Quantity              Ext.Amt      Class                        Spend Lillit




                                                    1   No Records to Print   *
                                                 Transaction Total:                      s.oo
                              Sal~s   Tax included in above amount:                      $.00
                                           Ending Account Balance:                       $.09       End Spend   li~it:


                               SIGNATUR£: _ _ _ _ _ _ _ _ _THlJ!tiBPRINT _ _ _ _ _ _.
                                       ALL SALES   FINAL'~~~~! I I-   NO REFUNDS OR   EXCHANGES~! I I!!!! I I




                                                                        page 9